In light of the defendant’s tactics which unnecessarily prolonged the litigation, the Supreme Court providently exercised its discretion in granting that branch of the motion of the nonparty expert evaluator which was, in effect, to direct the defendant to pay his expert fees in their entirety (see O’Brien v O’Brien, 66 NY2d 576, 590 [1985]; Bogannam v Bogannam, 60 *920AD3d 985, 987 [2009]; Conway v Conway, 29 AD3d 725 [2006]; Miklos v Miklos, 21 AD3d 353 [2005]; Levy v Levy, 4 AD3d 398, 399 [2004]). Covello, J.E, Angiolillo, Balkin and Sgroi, JJ., concur.